Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 12, 2009 MOMENTIVE PERFORMANCE MATERIALS INC. (Exact name of registrant as specified in its charter) Delaware 333-146093 20-5748297 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 22 Corporate Woods Blvd. Albany, NY 12211 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (518) 533-4600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) MOMENTIVE PERFORMANCE MATERIALS INC. Explanatory Note. The undersigned hereby amends and restates in its entirety the Current Report on Form 8-K filed on May 12, 2009 regarding the commencement of the offers described below. Item7.01 Regulation FD Disclosure On May 12, 2009, Momentive Performance Materials Inc. (Momentive) announced that it has commenced private offers to exchange a new series of 12½% Second-Lien Senior Secured Notes due 2014 (New Second Lien Notes) for Momentives outstanding 9¾% Senior Notes due 2014, 10 1
